Case: 11-60753     Document: 00511902081         Page: 1     Date Filed: 06/27/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 27, 2012
                                     No. 11-60753
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CESAR A. ANDRADE-BOLANOS, also known as Cesar Arturo Andrade-
Bolanos, also known as Antonio Contreras,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A070 441 457


Before KING, JOLLY and GRAVES, Circuit Judges.
PER CURIAM:*
        Cesar A. Andrade-Bolanos (Andrade), a native and citizen of Mexico,
challenges the decision of the Board of Immigration Appeals (BIA) that affirmed
the denial of his claims for asylum, withholding of removal, and relief by the
Immigration Judge (IJ) under the Convention Against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment (CAT). See 108 Stat. 382,
1465 U.N.T.S. 85; 136 Cong. Rec. S17,491–92 (daily ed. Oct. 27, 1990); see also


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60753   Document: 00511902081      Page: 2   Date Filed: 06/27/2012

                                 No. 11-60753

8 C.F.R. § 208.18 (CAT implementation). Andrade challenges the IJ’s ruling
denying relief on the basis of an adverse credibility determination, but he fails
to brief any argument regarding the IJ’s alternative ruling that Andrade’s claims
for asylum and withholding of removal must be denied even if his testimony
were considered credible because Andrade’s evidence failed to show that he was
entitled to such relief. Thus, he has abandoned any challenge to the IJ’s
alternative denial of asylum and withholding of removal. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Similarly, Andrade fails to challenge the determination by the BIA and the
IJ that no evidence establishes that Andrade faces a clear probability of torture
in Mexico “by or at the instigation of or with the consent or acquiescence of a
public official or other person acting in an official capacity.” 8 C.F.R.
§ 1208.18(a)(1). Accordingly, he has abandoned any challenge to the denial of
his CAT claim. See Soadjede, 324 F.3d at 833.
      PETITION DENIED.




                                       2